Title: Scheme of the First Philadelphia Lottery, 5 December 1747
From: Franklin, Benjamin
To: 


The most urgent problem for the Association was not armed men, but money. Volunteering for military service, especially when there was no likelihood of being called to duty unless one’s own city was actually threatened, was one thing; it was another to make a free gift of money to buy supplies. Franklin’s solution was a lottery. Managers were appointed; the Mayor and Corporation of the city gave their approval and appointed overseers; Franklin ran off a thousand handbills of the scheme and printed 10,000 tickets for the drawings. The Gazette announced on December 3 that the Scheme of the Lottery would be published “on Saturday next” (i.e., December 5) and that copies might be had gratis at the post office; and the next week the Gazette reprinted it. To give the public confidence Franklin prepared a precise explanation of its operation (see below, p. 229). James Logan put £250 into the lottery; the city of Philadelphia bought 200 tickets; the Hand-in-Hand Fire Company took 100. The managers sent them for sale to Maryland, Virginia, New York, and New Jersey. The Philadelphians, Franklin boasted, came as near to selling out in seven weeks as New York and New England lotteries did in as many months.
The lottery was designed to raise £20,000, of which £3000 was to go to the Association. The drawings were held between February 8 and 17. William Allen, for example, won £312; the city of Philadelphia £262; both turned back their prizes, as did Franklin, who drew several small prizes totaling £12.
Meanwhile the Mayor and Corporation of the city and the President and Council of the province had petitioned the Proprietors for cannon, arms, and ammunition. The Lottery Managers ordered cannon from London and made a census of what was available on the city wharves, locating nearly 70 of different sorts. On December 29 the Council appealed to Governor Shirley of Massachusetts and Governor Clinton of New York to borrow guns from those colonies; they made similar requests of the governor of Jamaica and the commander-in-chief at Cape Breton. Shirley replied that he had none to spare, but promised to send a guardship to watch Delaware Bay and River. Clinton at first made a similar reply. But the Pennsylvania Council renewed their plea in March 1748, sending two of their members, Abraham Taylor, colonel of the Associators, and Thomas Lawrence, with William Allen and Franklin, to New York to present it in person. Clinton again refused them, “but,” Franklin remembered, “at a Dinner with his Council where there was great Drinking of Madeira Wine, as the Custom  at that Place then was, he soften’d by degrees, and said he would lend us Six. After a few more Bumpers he advanc’d to Ten. And at length he very good-naturedly conceded Eighteen.”
From the income from the lottery the managers, together with a committee appointed for the purpose, defrayed the mounting costs of defense. Though not a lottery manager, Franklin was a member of the committee. By virtue of their control of funds these men became the principal figures in the Association. They selected a site for a strong battery on William Allen’s land below Gloria Dei Church at Wicaco, south of the city, and a smaller one of eleven guns on William Atwood’s wharf under Society Hill, and considered constructing similar works on other wharves. Planking and other materials were ordered in January; by early spring the Wicaco battery, 400 feet long, was ready for cannon. Those from New York arrived in April. John Stamper seems to have been in charge of construction. Much of the work mounting the guns was done by John Pass, and old Gustavus Hesselius earned £4 painting the gun carriages, possibly with stripes and coats of arms. A flagpole was erected at a cost of £2 11s. It was, the Council informed the Proprietors in July, “one of the compleatest Batteries, of its size, on the Continent.” At Wicaco, Franklin wrote, “the Associators kept a nightly Guard while the War lasted: And among the rest I regularly took my Turn of Duty there as a common Soldier.”
The Lottery Managers’ journal and ledger, with some related papers, are in the Yale University Library. From these the Managers published in 1752 a full accounting of their expenditures in a small pamphlet entitled Philadelphia Lottery Accounts.
  
[December 5, 1747]
Scheme of the Philadelphia Lottery,For Raising Three Thousand Pounds for the Publick Use.


Number of Prizes.
Value of each.
Total Value.




£

£


2
of
500
are
1000


3
of
300
are
900


5
of
200
are
1000


10
of
100
are
1000


20
of
50
are
1000


40
of
25
are
1000


80
of
15
are
1200


100
of
10
are
1000


502
of
5
are
2510


2080
of
3
are
6240


Prizes   2842


First drawn
50


   Blanks   7158


Last drawn
 100


10000



£17000





Tickets at Forty Shillings each, is 
}
£20000
{
From which deduct 15 per Cent. for the Publick Use, is
}



£3000






£20000


The fortunate are to receive their prizes intire, the 15 per Cent. being deducted not from the prizes after they are drawn, but from the whole sum produced by sale of the tickets before the drawing begins.
The lottery to be under the care, management and direction of William Allen, Joshua Maddox, William Masters, Samuel M’Call, senior, Edward Shippen, Thomas Leech, Charles Willing, John Kearsley, William Clymer, senior, Thomas Lawrence, junior, William Coleman, and Thomas Hopkinson; who are to dispose of the tickets, and to be on oath, and give bond for the faithful discharge of their trust.
The 15 per Cent. to be applied to such use as the said managers, together with William Wallace, John Stamper, Samuel Hazard, Philip Syng, John Mifflin, James Coultas, William Branson, Rees Meredith, Thomas Lloyd, and Benjamin Franklin, or the majority of them, shall judge most for the benefit and advantage of this city and province, our present circumstances considered.

The whole to be regulated, with respect to the tickets, the drawing, keeping the accounts, and other particulars, as near as can be according to the method practised in England. The Drawing to commence on Monday, the eighteenth day of January next, at the Court-House, in Philadelphia, under the inspection of at least three of the managers, and such other persons as shall be appointed for that purpose by the corporation of the said city, and in the presence of such adventurers as think fit to attend.
The numbers of the blanks, as well as of the prizes, will be published weekly in the Pennsylvania Gazette.
The money to be paid to the possessors of the benefit tickets, as soon as the drawing is finished, of which publick notice will be given in the Gazette.
All prizes not called for within three months after the drawing is finished, to be deemed as generously given for the same use as the 15 per Cent. and not to be demanded afterwards, but shall faithfully be applied accordingly.
The managers, and their assistants, to make up fair accounts of the disposition of the money, and publish the same within twelve months after the lottery is drawn.
Tickets are now disposing of by the said managers at their respective dwellings.
